EXAMINER'S AMENDMENT

It is noted that the following amendment is a correction of the previously mailed examiner’s amendment which included a typo in the amendment to line 5 of claim 2. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus Mickney on 5/18/2022.
The application has been amended as follows: 
Claim 2, at line 4, has been amended by changing the phrase “an initial-filling-amount storage unit” to instead read “the initial-filling-amount storage unit”.
Claim 2, at line 5, has been amended by adding the phrase “contained in the refrigeration cycle apparatus” before the word “before”. 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the claimed combination of features including a unit configured to obtain an additional filling amount of a refrigeration cycle apparatus and a unit configured to create useful information (interpreted to mean “information to be used in management of the amount of refrigerant” as set forth at page 1, lines 31-32, of the specification) based on the additional filling amount and an additional filling amount of another of a plurality of refrigeration cycle apparatuses. For example, while Choi teaches obtaining an additional filling amount of a refrigeration cycle apparatus and creating useful information based on the obtained amount (Fig. 7), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify Choi to also base the useful information on an additional filling amount of another of a plurality of refrigeration cycle apparatuses. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763